HARALSON, J.
— Section 1492 of the Code is plain and unambiguous in its provision, that “no bill can be filed for divorce on the ground of voluntary abandonment, unless the party applying therefor, whether husband or wife, has bona fide been a resident of this State for the three years next before the filing of the bill, which must be alleged in the bill and proved.” This section relates to the remedy, which is denied, unless the party applying for the divorce brings himself or herself within the terms of the statute. Section 1485, which bestows jurisdiction on courts of chancery to divorce persons for causes enumerated ffom 1 to 6, inclusive, the 3rd of which is, “for voluntary abandonment from bed and board for two years next preceding the filing of the bill,” relates to causes for divorce and not to the remedy which is prescribed to be pursued in such cases. So, while it requires two years voluntary abanment, to constitute one of the causes for divorce, still á party entitled to divorce for voluntary abandonment by the other, cannot file a bill for this cause, unless he or she has been a bona -fide resident of ihi's State for three years next before the filing of the bill. This latter section has no reference to the filing of the bill for any other of the enumerated causes', except that for voluntary abandonment. As for all other causes, the bill may be immediately filed on the occurrence of the cause for divorce, except in the single instance of the defendant being a non-resident of the State, in which case, as is provided by section 1494, “the other party to the marriage [the complainant], must have been a bonafide resident of the State for one year next preceding the filing of the bill, which must be alleged and proved.” There is no inconsistency between this and said section 1492. Each has its independent field of operation without reference to the other.—Grossman v. Grossman, 33 Ala. 486; Hendrix v. Hendrix, 72 Ala. 132.
*221This bill was filed by the husband against the wife for voluntary abandonment, and there is no averment nor proof, as to that, that the complainant has been a bona -fide resident of this State for three years next before he filed his bill. There was no error in the decree dismissing thé bill for this reason.
Affirmed.